Citation Nr: 0903345	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to April 
1987.  His death occurred in April 2003.  The appellant in 
this matter is the veteran's surviving spouse.  

By its decision of February 2005, the Board of Veterans' 
Appeals (Board) denied entitlement of the appellant to 
service connection for the cause of the veteran's death, 
while remanding the issue of the appellant's entitlement to 
accrued benefits for additional development.  Reconsideration 
of that decision was denied by the Board in an order of July 
2005.  An appeal of the February 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court) followed, 
and by its order, dated in July 2007, the Court vacated that 
decision and remanded the matter to the Board to facilitate 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified in part at 38 U.S.C.A. § 5103), its implementing 
regulations, and interpretative jurisprudence.  This matter 
has since been returned to the Board for appropriate action.  

While the appeal relating to the Board's February 2005 
decision was pending before the Court, the Board entered a 
decision in July 2006, denying the previously remanded claim 
for entitlement to accrued benefits.  The basis of the 
Board's denial was that there was no pending claim for any 
benefit from the Department of Veterans Affairs (VA) at the 
time of the veteran's death.  An appeal to the Court 
followed, and in its memorandum decision of May 2008, the 
Court reversed the Board's finding that no claim was pending 
at the time of the veteran's death, citing the holding in 
Taylor v. Nicholson, 21 Vet. App. 126 (2007), that an 
appellant seeking accrued benefits may file a notice of 
disagreement within the one-year period following entry of a 
rating decision, the result being that a claim remained 
pending at the time of death.  The Court otherwise vacated 
the Board's decision of July 2006 and remanded the case to 
the Board for further action, with a specific directive that 
the Board was to adjudicate the cause of death and accrued 
claims together.  This matter has also been returned to the 
Board for further action.  

This appeal is REMANDED to the RO in Manila, Republic of the 
Philippines, via the VA's Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

Pursuant to the Court's directives, remand is required to 
facilitate proper notice under the VCAA and to permit initial 
adjudication of the appellant's varied allegations both as to 
her claim for service connection for the cause of the 
veteran's death and for accrued benefits, inclusive of claims 
for increase for service-connected disabilities of each foot 
and for hypertension, a total disability for compensation 
purposes based on individual unemployability (TDIU), and 
special monthly compensation based on the need for aid and 
attendance or housebound status.  As to the issues on appeal, 
the appellant sets forth allegations as to the VA's failure 
to provide appropriate VCAA notice and its failure to assist 
her in the development of all pertinent evidence, principally 
in failing to develop fully the record either by obtaining 
medical input and/or records relating to the relationship of 
those entities responsible for the veteran's death to his 
presumed exposure to Agent Orange or other toxic herbicide in 
service.  She further contends that VA has failed to consider 
and implement the provisions of 38 C.F.R. §§ 3.30(a), 3.307, 
4.16 or adjudicate her claim for VA dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318.  




Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2008), 
the appellant should be provided notice 
of what additional information and 
evidence are still needed to substantiate 
her claims for entitlement to service 
connection for the cause of the veteran's 
death and for accrued benefits, inclusive 
of claims for increase for service-
connected foot disorders and 
hypertension, TDIU, and special monthly 
compensation on the basis of aid and 
attendance and/or housebound criteria.  
Included in the VCAA notice provided 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) should be that in conformance 
with the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
and specifically, notice of the 
applicable diagnostic criteria for the 
assignment of increased ratings under 
applicable diagnostic codes.  

Such VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates for 
the disabilities at issue, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The appellant should also be reminded 
that that, if requested, VA will assist 
her in obtaining relevant evidence, 
provided that she furnishes sufficient, 
identifying information and written 
authorization.  

Depending on the response received from 
the appellant, any and all assistance due 
her must then be afforded.  

2.  Initial VCAA notice and all 
applicable development should be 
undertaken with respect to the 
appellant's claim for dependency and 
indemnity compensation under 38 U.S.C.A. 
§ 1318, prior to initial adjudication of 
such claim.  The appellant should be 
advised of the action taken, and should 
the benefit sought be denied, the 
appellant is hereby advised of her right 
to initiate an appeal by the timely 
filing of a notice of disagreement.  The 
appellant is also hereby informed that, 
following the VA's issuance of a 
statement of the case, she may perfect 
her appeal, so as to ensure subsequent 
Board consideration of such claim, by her 
timely filing of a substantive appeal.  

3.  Thereafter, the AMC should, following 
its completion of any further development 
it deems necessary, readjudicate the 
claims on appeal involving the issues of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to accrued benefits, 
inclusive of claims for increase for 
service-connected foot disorders, 
hypertension with left ventricular 
hypertrophy, TDIU, and special monthly 
compensation on the basis of aid and 
attendance and/or housebound criteria, 
based on all the relevant evidence and 
all governing legal authority.  The 
RO/AMC is directed to undertake the 
readjudication of the appellant's claim 
for accrued benefits on the basis that 
claims for increase for service-connected 
foot disorders, hypertension with left 
ventricular hypertrophy, a TDIU, and 
special monthly compensation on the basis 
of aid and attendance and/or housebound 
criteria, were pending at the time of the 
veteran's death.  As to the issues 
remaining on appeal, the RO/AMC is also 
directed to consider her allegations 
involving claimed failures to notify and 
assist under the VCAA and to consider and 
apply 38 C.F.R. §§ 3.30, 3.307, and 4.16.  

If any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claims for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







The purpose of this remand is to obtain additional 
development.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


